RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2624-15T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JARAY L. PARSLEY, a/k/a JA'RAY
LA'MER ISADORE PARSLEY,

     Defendant-Appellant.
_______________________________

              Submitted May 4, 2017 - Decided June 8, 2017

              Before Judges Lihotz and Mawla.

              On appeal from Superior Court of New Jersey,
              Law Division, Salem County, Indictment No. 15-
              03-0148.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Al Glimis, Assistant Deputy
              Public Defender, of counsel and on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Arielle E. Katz,
              Deputy Attorney General, of counsel and on the
              brief).

PER CURIAM
       Defendant Jaray Parsley appeals from a judgment of conviction

for    second-degree      endangering       the    welfare       of   a   child     by

distributing, on a computer, a photo of a child engaged in a sexual

act.    Defendant entered into a negotiated plea agreement and was

sentenced    to   three    years   imprisonment.            He    challenges       his

conviction based on the trial court's denial of a motion to

suppress    the   subpoenaed    evidence      of    his    internet       subscriber

information.      We affirm.

       The following facts are taken from the record.                     On October

2, 2013, a detective from the Gloucester County Prosecutor's office

received "CyberTips" from the National Center for Missing and

Exploited Children showing an unknown individual uploaded pictures

of juvenile males engaging in sex acts onto a tumblr.1                             The

detective obtained the Internet Provider (IP) address and served

a subpoena upon Comcast Communications, the pertinent internet

service provider (ISP), seeking "the name, address, telephone

number,     billing   information    or      other    subscriber          number    or

identity" associated with the IP address.                 The subpoena directed

Comcast not to disclose its existence or the existence of the

investigation to anyone, including defendant, without a court


1
    Tumblr is a micro-blogging and social networking website. G.F.
Seattle,   What  is   Tumblr?,   the  Economist   (May   21,  2013)
http://www.economist.com/blogs/economist-explains/2013/05/economist
-explains-what-tumbler-yahoo.

                                        2                                    A-2624-15T3
order.   The subpoena was returnable before the grand jury seven

days after its issuance.     The letter accompanying the subpoena

advised Comcast its appearance was not necessary if it produced

the information to the Prosecutor's office by the return date.

     Comcast produced the information sought one day before the

subpoena deadline.    Specifically, it produced defendant's name,

address, telephone number, account number, email, dates of service

and methods of payment.    This information revealed defendant was

a Salem County resident and so the Salem County Prosecutor obtained

a search warrant for defendant's residence where the evidence

leading to his conviction was seized.

     Defendant was subsequently indicted by a Salem County Grand

Jury and convicted.    Before his conviction, defendant filed a

motion to suppress the seized evidence.       Defendant sought to

exclude the evidence obtained from the search of his residence for

a lack of probable cause to issue both the subpoena to Comcast and

the search warrant for his residence.2




2
   The State argues defendant is foreclosed from having us address
the issue of the subpoena because he did not raise the validity
of the subpoena in his motion to suppress. We disagree because
the transcript of the suppression hearing demonstrates defendant
did address the subpoena. Additionally, the trial judge framed
his decision by addressing at length the ability of the State to
obtain IP information via grand jury subpoena.

                                 3                          A-2624-15T3
     The trial judge denied the suppression motion concluding the

relief defendant sought was barred by the Supreme Court's decision

in State v. Reid, 194 N.J. 386 (2008).     In pertinent part, the

trial judge said:

          End of issue; it's a non-issue.       It's been
          raised several times. [State v. Reid] [i]t's
          right on point. So, for those reasons, the
          Court doesn't find that that argument has any
          merit at all.    That the Prosecutor's Office
          served appropriately, the Grand Jury subpoena
          and obtained the IP address.        As to the
          remaining issue, which is the probable cause
          issue, the Court finds that there was probable
          cause, that the Prosecutors and the investiga-
          tors proceeded in good faith. They received
          a tip, which tip they corroborated.       After
          corroborating the tip and reviewing the photos
          and   the    IP   address,   they    subpoenaed
          appropriately the IP address to see who it
          belonged to.    And then, within a reasonable
          period of time thereafter, they obtained a
          search warrant and executed a search warrant
          so the Court finds that that, in and of itself,
          rises to the level of probable cause, child
          pornography, that child pornography was
          reviewed and observed by the investigating
          officer, and that the evidence wasn't stale,
          as the prosecutor -- as the period of time
          after having done its due diligence to obtain
          the necessary information.      So, for those
          reasons, the court will ask the Prosecutor to
          draft an order indicating that the suppression
          is denied.

     On appeal defendant raises this single issue for our review:

          POINT I

          CONTRARY TO THE NEW JERSEY SUPREME COURT'S
          HOLDING IN STATE V. REID, AND IN VIOLATION OF
          THE NEW JERSEY CONSTITUTION, THE STATE

                                4                           A-2624-15T3
            OBTAINED INTERNET SUBSCRIBER INFORMATION FROM
            AN INTERNET SERVICE PROVIDER PURSUANT TO A
            SUBPOENA THAT WAS NOT EXPLICITLY AUTHORIZED
            BY THE GRAND JURY.    BECAUSE THE WARRANT TO
            SEARCH DEFENDANT'S HOME WAS BASED ON THE
            ILLEGALLY OBTAINED SUBSCRIBER INFORMATION,
            THE EVIDENCE RECOVERED PURSUANT TO THAT
            WARRANT MUST BE SUPPRESSED. N.J. Const. art.
            I, ¶7 (Not Raised Below).

     Defendant asserts the subpoena was invalid because it was not

authorized by the grand jury and because the subpoenaed information

was sent directly to the State without providing him notice.

Defendant also argues the trial court erred because the subpoena

issued to Comcast was invalid for lack of probable cause.                  We

disagree.

     This court "reviewing a motion to suppress must uphold the

factual findings underlying the trial court's decision so long as

those findings are supported by sufficient credible evidence in

the record."    State v. Elders, 192 N.J. 224, 243 (2007) (citations

omitted).    See also State v. Alvarez, 238 N.J. Super. 560, 564

(App. Div. 1990) (holding that the standard in reviewing a motion

to suppress is whether the "findings made by the judge could

reasonably   have   been   reached   on   sufficient   credible    evidence

present in the record").

     When the State procures information by way of a subpoena as

a part of a grand jury investigation, the standard applied is one

of relevancy.       Reid, supra, 194 N.J. at 403-404.             Where the

                                     5                              A-2624-15T3
validity of a grand jury subpoena is at issue, we have stated that

the State need only establish "'(1) the existence of a grand jury

investigation and (2) the nature and the subject matter of that

investigation.'"   State v. McAllister, 184 N.J. 17, 34 (2005)

(quoting In re Grand Jury Subpoena Duces Tecum, 167 N.J. Super.

471, 472 (App. Div. 1979)).   "In other words, the documents under

subpoena must bear some possible relationship, however indirect,

to the grand jury investigation."    Ibid. (quoting In re Grand Jury

Subpoena Duces Tecum, 167 N.J. Super. 471, 472 (App. Div. 1979)).

     Furthermore, we have recognized the State has broad authority

to issue subpoenas without first consulting or notifying the grand

jury. State v. Hilltop Private Nursing Home, Inc., 177 N.J. Super.

377, 391 (App. Div. 1981).       The State can "take custody of

[subpoenaed] evidence for the grand jury and secure the assistance

of investigators in placing the information in a condition of

manageable comprehensibility."   Id. at 394.   The McAllister Court

stated:

          [A] grand jury does not have to initiate the
          subpoena process because the prosecutor "must
          be given leeway in marshaling evidence before
          a grand jury."    [Hilltop, supra, 177 N.J.
          Super. at 389.] Therefore, the prosecutor can
          issue subpoenas in the name of a grand jury
          so long as they are returnable on a date when
          the grand jury is in session, subject, of
          course, to the standard of relevance.    [Id.
          at 396.]


                                 6                           A-2624-15T3
           [McAllister, supra, 184 N.J. at 34-35.]

     The State is not required to provide the target of its

investigation with notice of the subpoena.         Reid, supra, 194 N.J.

at 389.    The subpoena in Reid was, as here, for defendant's ISP

subscriber information.      Writing for the Court, Chief Justice

Rabner explained notice is not required because it "could impede

and possibly defeat the grand jury's investigation.         Particularly

in the case of computers, unscrupulous individuals aware of a

subpoena could delete or damage files on their home computer and

thereby effectively shield them from a legitimate investigation."

Id. at 404.

     The   subpoena   here   was   relevant   as    the   nature   of   the

information sought by the State pertained to evidence it wished

to adduce before the grand jury, namely, defendant's possession

and dissemination of child pornography.        The subpoena was also

valid because it was returnable on a date the grand jury was in

session.   And defendant's claim the State should have provided him

with notice of the subpoena is squarely rebutted by Reid.               For

these reasons, we decline to disturb the trial judge's denial of

defendant's motion to suppress.

     Affirmed.




                                    7                              A-2624-15T3